PER CURIAM.
Arthur Phelps appeals the summary denial of his motion to correct sentence. The circuit court found that it was without jurisdiction to consider the motion because an appeal was pending. See Marshall v. State, 481 So.2d 973 (Fla. 2d DCA 1986). However, that appeal, while involving issues similar to those in the present case, appears to have been filed in a different circuit court case, and was decided prior to the commencement of the present action. Phelps v. State, 561 So.2d 32 (Fla. 2d DCA 1990). Because we believe Phelps has set forth a prima facie showing of his entitlement to additional credit for time served, we remand this case to the circuit court for consideration on its merits.
Reversed.
DANAHY, A.C.J., and HALL and ALTENBERND, JJ., concur.